                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                               COOKEVILLE DIVISION


 GREGORY W. WITZ,                                )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )   NO. 2:18-cv-00035
                                                 )   CHIEF JUDGE CRENSHAW
 COMMISSIONER, SOCIAL                            )
 SECURITY ADMINISTRATION,                        )
                                                 )
        Defendant.                               )


                                            ORDER

       Pending before the Court is a Report and Recommendation (Doc. No. 18) in which the

Magistrate Judge recommends granting the Plaintiff’s Motion for Judgment on the Administrative

Record (Doc. No. 15) and remanding the final decision of the Social Security Administration for

further administrative proceedings. No objection to the Report and Recommendation has been

filed by the Government. The Court has carefully reviewed the thorough Report and

Recommendation and agrees with the Magistrate Judge’s analysis. Most notably, the Court agrees

with the Magistrate Judge that the ALJ failed to follow the procedural requirements of providing

sufficiently specific “good reasons” for discounting the opinions of a treating physician. It is

therefore necessary and appropriate to remand this case to give the ALJ an opportunity to conduct

further administrative proceedings and comprehensively set forth the reasons for the weight

assigned to Witz’s treating physicians’ opinions. Accordingly, the Report and Recommendation

(Doc. No. 18) is APPROVED AND ADOPTED. The Motion for Judgment on the Administrative

Record (Doc. No. 15) is GRANTED and the final decision of the Social Security Administration
is REMANDED, pursuant to sentence four of 42 U.S.C. § 405(g), for further administrative

proceedings consistent with the Report and Recommendation.

       IT IS SO ORDERED.



                                          ____________________________________
                                          WAVERLY D. CRENSHAW, JR.
                                          CHIEF UNITED STATES DISTRICT JUDGE




                                             2
